Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of K.M., B.H., D.H. and               Appeal from the County Court at Law of
J.H.H., Children                                      Panola County, Texas (Tr. Ct. No. 2016-
                                                      355). Opinion delivered by Chief Justice
No. 06-18-00029-CV                                    Morriss, Justice Moseley and Justice
                                                      Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 9, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk